DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " the one or more heating elements" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 3-4 depend on claim 2 and therefore are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 11, 14-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated Anderson (US 5,336,221).
Regarding claim 1, Anderson discloses a medical device (fig.1) comprising: a first semi-cylindrical shell (fig.1; first jaw 18) and a second semi-cylindrical shell (fig.1; second jaw 20), together defining an inner lumen(the lumen defined by first jaw 18 and second jaw 20) adapted and configured to receive an anatomical vessel (fig.1); one or more energy sources (optic media 28a-28b and 28c-28d); and a controller (fig.1; control 64) programmed to control operation of the one or more energy sources to heat at least a portion of the anatomical vessel (col.4, line 33-43) or a tumor adjacent thereto to a hyperthermic temperature sufficient to diminish or prevent future tumor growth (col.5, line 15-29).
Regarding claim 2, Anderson discloses comprising: one or more diffusers (transmissive material surfaces 46 and 47; this element spread the energy to the blood vessel) located diametrically inward from the one or more heating elements (one of the definition of diffuser on Oxford Language dictionary is : a person or thing that diffuses something; fig.2A, see also “jaws 20a and 18a have respective surfaces 46 and 47 constructed with a layer of transmissive material shaped of generally concave curvature that engages with vessel 22. By transmission material it is intended to mean any material which is substantially transparent to the energy being emitted at the distal ends of media 28a-28d” col.5, line 39-45). 
Regarding claim 4, Anderson discloses the medical device of claim 2, further comprising: one or more temperature sensors located on an inner surface of the one or more diffusers and communicatively coupled to the controller (fig.2A; Sensors 30a-30b, see also col.5, line 24-29 of Anderson).
Regarding claim 11, Anderson discloses a medical device comprising: a first semi-cylindrical shell (fig.1; fig.1; first jaw 18) and a second semi-cylindrical shell together (fig.1; second jaw 18); one or more energy sources mounted on one or more inner surfaces of the first semi- cylindrical shell (optic media 28a-28b and 28c-28d) and on one or more inner surfaces of the second semi-cylindrical shell (optic media 28a-28b and 28c-28d); one or more diffusers (one of the definition of diffuser on Oxford Language dictionary is : a person or thing that diffuses something; fig.2A, see also “jaws 20a and 18a have respective surfaces 46 and 47 constructed with a layer of transmissive material shaped of generally concave curvature that engages with vessel 22. By transmission material it is intended to mean any material which is substantially transparent to the energy being emitted at the distal ends of media 28a-28d” col.5, line 39-45) located diametrically inward from the one or more energy sources; one or more temperature sensors located on an inner surface of the one or more diffusers; and a controller (fig.1; control 64) communicatively coupled to the one or more temperature sensors (fig.2A; Sensors 30a-30b, see also col.5, line 24-29), the controller programmed to control operation of the one or more energy sources based on feedback from the one or more temperature sensors to heat at least a portion of the anatomical vessel or a tumor adjacent thereto to a hyperthermic temperature sufficient to diminish or prevent future tumor growth (col.5, line 15-29).
Regarding claim 14, Anderson discloses a method of treating an anatomical vessel, the method comprising: positioning the medical device of claim 1 around the anatomical vessel (fig.1-2B) and/or any unresected tumor adjacent thereto; and actuating the medical device to heat at least a portion of an anatomical vessel or any unresected tumor adjacent thereto to a hyperthermic temperature sufficient to diminish or prevent future tumor growth (fig.1-2B). The limitation “temperature sufficient to diminish or prevent future tumor growth” recites the result or effect of the method. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency. Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993). Although Anderson does not disclose temperature sufficient to diminish or prevent future tumor growth, this result is inherently met since the method steps are disclosed.
Regarding claim 15, the method of claim 14, wherein the anatomical vessel is a blood vessel (fig.1).
Regarding claim 16-17, Anderson discloses wherein the blood vessel is selected from the group consisting of celiac axis, superior mesenteric artery, and hepatic artery, wherein the tumor is a pancreatic ductal adenocarcinoma (PDAC). Anderson teaches that the use of the word vessels throughout is meant to include all tubular organs, such as ducts and arteries. The use of the word lumen is defined as a cavity or the channel within any organ or structure of the body (col.4, line 22-32) which includes the listed arties and duct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 5,336,221) in view of Friedland et al. (US 2009/0043365)
Regarding claim 3, Anderson does not disclose wherein the one or more diffusers comprise gelatin.
Friedland teaches an apparatus that includes the heat sink 84 may be made of thermally conductive rubber or silicon or can be an encapsulated fluid or gelatin that may help to have more uniform conductively [0088]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Anderson with an apparatus that include includes the heat sink 84 may be made of thermally conductive rubber or silicon or can be an encapsulated fluid or gelatin for the purpose of having uniform energy. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 5,336,221) in view of Yoon (US 6,159,207). 
Regarding claim 5, Anderson does not disclose wherein the one or more energy sources are resistive heating elements. 
Yoon teaches a method and apparatus for protected ablation Optical fibers 37 can be disposed in insulating tube 36 to permit light to be directed into an anatomical cavity when the distal end of protection device 30 is disposed in the cavity (col.5, line 20-40) and also alternatively, ablating elements 51, such as heating elements, can be disposed on an inner surface of the protective cap (fig.4F). The appropriate electrical or other type of connections can be provided to apply energy to ablating elements 51. Ablating elements 51 can be positioned for appropriate energy delivery and can be coupled to alarm circuit 49 for control (col.8, line 53-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Anderson with alternative heating element as taught by Yoon for the purpose of delivering appropriate energy to the treatment area when needed.  

Claim(s) 6-10 and 18-19 are rejected under 35 U.S.C. 103 as being 
unpatentable over Anderson (US 5,336,221).
Regarding claim 6 -8 and 19, Anderson teaches feedback sensors 30a-30d convert detected energy to signals which are fed through line 54 to the energy source 16. Energy source 16 then responds to the detected energy signals by adjusting the energy fed to media 28a-28d to maintain the temperature of the tissue being heated within a predetermined range (col.4, line 33-43). However, Anderson doesn’t disclose wherein the controller is specifically programmed to control operation of the one or more energy sources to heat at least a portion of the anatomical vessel or the tumor adjacent thereto to between about 37 °C and about 46 °C; wherein the controller is programmed to control operation of the one or more energy sources to heat at least a portion of the anatomical vessel or the tumor adjacent thereto to between about 44° C and about 46° C; wherein the controller is programmed to control operation of the one or more energy sources to heat at least a portion of the anatomical vessel or the tumor adjacent thereto to about 46°C. It would have been obvious to one having ordinary skill in the art at the time the Application was effectively filed to have a desire range of temperature including ranges between about 37 °C and about 46 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9-10, Anderson does not disclose wherein the device is about 3 cm to about 6 cm longitudinally in length and wherein the device is about 3 cm longitudinally in length. The Applicant failed to disclose the criticality or unpredictable result of these ranges. In fact, the instant disclosure states that “hyperthermic vessel treatment device 200 has a length (extending perpendicular from the page) of between about 2 cm and about 7 cm (e.g., between about 2 cm and 6 cm, between about 2 cm and 5 cm, between about 2 cm and 4 cm, between about 2 cm and 3 cm, between about 2.5 cm and about 3.5 cm, between about 3.5 cm and about 4.5 cm, between about 4.5 cm and about 5.5 cm, between about 5.5 cm and about 6.5 cm, and the like). In specific embodiments, a device can be tailored to fit from predicted positive cancer margins from patient scans, or different sizes, such as small, medium and large, can be utilized during surgery.” [0052]. It would have been obvious to one of ordinary skill in the art at the time the Application was effectively filed to have the desired length of the device including about 3 cm to about 6 cm longitudinally in length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch,  617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Anderson doesn’t disclose wherein at least a portion of the vessel is heated for a range of time from 0.5-30 minutes. The Applicant failed to disclose the criticality or unpredictable result of these ranges. In fact, the instant disclosure states that “the controller is programmed to deliver a thermal dose sufficient to produce a boundary temperature between about 44° C. and about 46° C. for about 10 minutes or less or longer. Longer dwell times or cooling-warming cycles can also be utilized, such as 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, or more minutes, for example” [0075]. It would have been obvious to one having ordinary skill in the art at the time the Application was effectively filed to have a desire range of duration including range of time from 0.5-30 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 12-13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 5,336,221) in view of Morris et al. (US 2002/0120261).
Regarding claim 12-13 and 20-21, Anderson does not disclose the device of claim 1, wherein a surface of the device comprises one or more anti-cancer therapies; wherein the anti-cancer therapies comprise a chemotherapeutic drug, a hormone therapy, an immunotherapy, or a combination thereof; wherein one or more cooling agents are provided to the vessel upstream of the device and wherein the cooling agents comprise a cooling pack.
Morris teaches a device that includes electrode 18 can include one or more lumens 72 (which can be contiguous with or the same as lumen 13) coupled to a plurality of fluid distribution ports 23 (which can be apertures 23) from which a variety of fluids 27 can be introduced, including conductivity enhancing fluids, electrolytic solutions, saline solutions, cooling fluids, cryogenic fluids, gases, chemotherapeutic agents, medicaments, gene therapy agents, photo-therapeutic agents, contrast agents, infusion media and combinations thereof (fig.30a and 30b, see also [0121]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Anderson with a lumen in the distal end of the device that can introduce anti-cancer or cooling agent as taught by Morris for the purpose of being able to deliver the desire fluid including medicine and cooling agent to the treatment area when needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794